 328DECISIONSOF NATIONALLABOR RELATIONS BOARDMidland Container Corp.andPrinting Specialities andPaper Products,Local 409,AFL-CIO. Cases 14-CA-5801-1 and 14-CA-5801-2May 12, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN AND KENNEDYOn January 28, 1971, Trial Examiner Frederick U.Reel issued his Decision in the above-entitled con-solidated proceeding, finding that the Respondent hadengaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decision anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with these cases to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cialerrorwas committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in these cases, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent,Midland Container Corp., St. Louis, Mis-souri, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's recom-mended Order.'Respondent excepts to certain of the Trial Examiner's credibility reso-lutions. It is the Board's established policy, however, not to overrule a TrialExaminer's credibility findings unless, as is not the case heie, the preponder-ance of all the relevant evidence convinces us that they are incorrect.Stand-ard Dry Wall Products, Inc.,91 NLRB 544, enfd. 188 F.2d 362 (C.A. 3).As the record and brief adequately present the issues and positions of theparties,Respondent's request for oral argument is hereby denied.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U. REEL, Trial Examiner: This case, heard atSt.Louis,Missouri, on December 15, 1970,' pursuant to acharge filed the preceding September 4 and a complaint is-sued October 18, presents the question whether Respondent,herein called the Company, discharged two employees, James'Except where otherwise indicated all dates herein refer to the year1970.Craft and Stanley Lee, on September 1 and 2, respectively,because of their activities on behalf of the Charging Party,herein called the Union. Upon the entire record, including myobservation of the witnesses, and after due consideration ofthe briefs filed by General Counsel and by the Company, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY AND THELABOR ORGANIZATION INVOLVEDThe Company,a Missouri corporation engaged in St. Louisin the manufacture of corrugated paper products,annuallyships products valued in excessof $50,000 topoints outsidethe State,and is an employer engaged in an activity affectingcommerce within the meaning of Section 2(6) and(7) of theAct. TheUnion is a labor organization within the meaningof Section2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. Craft and Lee Engage in Organizing Activities and AreDischargedShortly after working hours on Monday, August 31, Lee,Craft, and four other employees met with Union Representa-tivesHerr and Voshen at a tavern opposite the Company'splant and laid plans for organizing the Company's approxi-mately 30 employees. Lee and Craft at that time received anumber of blank authorization cards to be given to otheremployees to sign. The signed cards were to be turned in toLee, who would forward them to the Union. At the meetingthe employees present expressed some concern that if theirunion activity became known they might be discharged. De-spite reassurances that they were protected by Federal law,they decided to avoid letting management know that theywere engaged in organizing.On Tuesday, September 1, Lee obtained two signatures tocards in the parking lot before working hours. During the dayhe talked to other employees about the Union. On one occa-sion that day Craft handed Lee some signed cards. This oc-curred from 20 to 50 feet away from the desk of the foreman,John Austin, who (according to Lee) was looking at the twomen at the time but who (according to Austin) did not "seeCraft hand Lee any union cards" or "anything that [he]might suspect were union cards." Lee also testified that dur-ing one break period that day he got into an argument withanother employee over the Union and raised his voice to theextent that he "might have been overheard" by Austin, who,however, denied hearing any such discussion.Craft also handed out union cards outside the plant beforethe start of the working day on September 1. At that time,according to Craft's testimony, Austin was near the door and"could have seen" Craft handing out cards. A few minuteslater Craft was discussing the Union with employees in thelunchroom at a time when Austin was standing a few feetaway. About 3:30 that afternoon Craft, emboldened by thefact that most of the men had signed cards, approached em-ployee Stallings who was talking with Austin and a salesman,and unsuccessfully solicited Stallings to sign a union card.According to Craft, Austin "sort of smiled at me, he sort ofturned his head and smiled at me when I was talking to[Stallings]." Austin testified that he neither saw nor heard ofany union activity on that day or the next. Finally, Crafttestified that one afternoon at the tavern 3 weeks or a monthbefore the organizing meeting, he had mentioned to the wifeof another employee, but in Austin's presence, that he (Craft)"would like to get a union in there." Austin did not directlycontradict that testimony but did state that he did not re-190 NLRB No. 67 MIDLAND CONTAINER CORP.329member discussing any union with Craft during July or Au-gust.The Company discharged Craft on Tuesday, September 1,about a half hour after his unsuccessful effort to obtain Stall-ings' signature on a unioncard.At the start of the nextworking day the Company discharged Lee. Theunion cam-paign continued, and was met by counterpropaganda fromthe Company, which was clearly opposed to the advent of theUnion. The Union eventually won an election and was cer-tifiedB.The Company's Explanation for the DischargesAs already noted, the Company denied having any knowl-edge of the union activities of Lee and Craft at the time itdischarged them. It contends that in eachcasethe employeewas discharged for incompetence.1.Craft had been assigned to a variety of jobs during his1year of employment at the Company. On several occasionshe went to Foreman Austin to state that he needed to earnmoremoney. On the last such occasion, about 3 weeks beforehis discharge, Craft said he had to have more money or hewould quit. He was then assigned to operate the towmotor.After about a week and a half on that job, Austin told Craftthat he was not performing satisfactorily in that job as he wascausing toomuch "down time" for other employees, andsuggested to him that he accept a wage cut from $3.10 perhour (the towmotor rate) back to $2.56 per hour, the rate paidon Craft's previous job. Craft agreed to the cut, but duringthe next week he repeatedly asked to have it restored, andAustin never gave him a definite answer. At about 4 p.m. onSeptember 1 Austin told Craft he was dismissed. When Craftasked if he should go back to the corrugator or the slitter (hisprevious jobs), Austin made it clear that Craft was beingdischarged for "down time." Prior to this episode, no one hadbeen discharged during the past year, except for one em-ployee who had worked at most 1 or 2 days. Craft had notbe criticized for his work in his previous jobs; indeed Austinat the hearing characterized Craft as "a good worker, notbad," and admitted that on all other jobs Craft's performancewas satisfactory. Other employees who had provedunsatis-factory on the towmotor had been transferred back to otherjobs.Craft freely admitted that he was not handling the towmo-tor job properly, attributing his troubles with it td inexperi-ence and lack of training Austin testified that Craft's con-tinued difficulties after his first 10 days on the job showed thathe would not make a satisfactory towmotor operator. Austin,after he let Craft go, operated the towmotor himself for a dayor two, and then brought a man in from the shipping depart-ment to take over the job. Asked why he let Craft go, ratherthan transfer him to another job, Austin testified:Well, he couldn't keep up on the job that he was doing.I had put another man back on the corrugator who wasworking out pretty good at that time, or I thought hewas, and the man had expressed his desire that he hadto have more money or he would go somewhere else. Ididn't want to put him back in his old job because Iwould have to terminate another man, and if he wouldquit, I would have to put another new man back thereand train him.2. Lee, who was hired in May 1970, first worked on a slitterscore machine on which he experienced no problems. Shortlyafter the middle of July he was transferred to a corrugatormachine, which the Company had just purchased from theWeyerhauser Company. The machine itself was over 20 yearsold, and had to be somewhat remodeled to fit into the Com-pany's operation. Its installation at the Company was super-vised by a mechanic employed by the manufacturer whoinstructed Lee in the operation of the machine.Early in August a gear broke on the machine, apparentlybecause the two knives in the machine were not operating inproper synchronization. Apparently this type of difficulty wasnot completely unexpected or unanticipated by either themanufacturer or the prior owner, for a "spare"gear wasamong thereplacement parts which the Weyerhaeuser peoplefurnished the Company along with the machine. However, atthe time the gear broke, the Company was not aware that itpossesseda spareand therefore had a new gear made by alocal machine shop. The machine continued to give Lee sometrouble, and on September 1 the gear brokeagain.CompanyPresidentElzemeyer telephoned the mechanic who hadhelped install the machine. The mechanic told Elzemeyerthat the knife on the machine must berunning"out of time"and that the machine was not being run properly. Elzemeyertestified: "I don't remember [the mechanic's] exact words buthe suggested that we might take a pretty good look at howwe were handling the situation." Elzemeyer and Austin, ac-cording to their testimony, thereupon decided to dischargeLee, and so notified him when he reported for work the nextmorning.The machinewas againrepaired, thistimeusing thespare part, and has given no further trouble.'C. Concluding FindingsThe question presented is whether "there is considerablymore than a coincidental connection" between the onset ofunion activity, led by Lee and Craft, and their dischargeswithin 24 hours thereafter.N.L.R.B. v. Condenser Corpora-tionof America,128 F.2d 67, 75 (C.A. 3, 1942). GeneralCounsel points not only to the timing of the discharges withrespect to the union activity, but also or the fact that on thewhole Lee and Craft had been acceptable employees, at leastin their prior jobs, that the Company's pattern was not todischarge men but to transfer them back to work in whichthey had been satisfactory, that the discharges here wereprecipitate, not occurring at the end of a pay period, and thatthe Company showed itself hostile to the prospect of theemployees'being organizedby a union. The Company on theother hand correctly points out that union activity furnishesno protection against discharge for incompetency, and fur-ther insists that it was unaware of the union movement at thetime of the discharges.As the courts have repeatedly stated, "direct evidence of apurpose to violate the statute is rarely obtainable," and "theBoard may give consideration to circumstantial evidence aswell asto that which is direct."See, e.g.,N.L.R.B. v. Interna-tional Union of Operating Engineers,216 F.2d 161, 164 (C.A.8, 1954). In this case, if I were to credit the testimony ofAustin and Elzemeyer that they had no knowledge of theunionactivity at the time of the discharges, I would dismissthe complaint. I do not, however, credit that testimony. Al-though Lee and Craft apparently made some effort, at leastearly in the day, not toflaunttheir union activity, the recorddiscloses that by the end of the day nearly all the employeeshad signed cards, some of which were returned to Craft andall of which on thatsameday eventually reached Lee. Somuch activityin soshort a space of time in a small shop of30 employees would not ordinarily go unnoticed. Cf.2Lee had been criticized for "down time" on the machine, but Austinagreed that only half the time was actually chargeable to Lee, and that ofthat half, some was unavoidable Elzemeyer did not refer to the matter atall in discussing Lee's discharge. Austin testified that he did not discuss thematter with Lee "in detail, because he knows more, I guess, about thecorrugator than I do " I find that the "down time" matter played no part inthe discharge of Lee 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDN.L.R.B. v. Joseph Antell, Inc.,358 F.2d 880 (C.A. 1, 1966).There is evidence that Austin had ample opportunity to seeand hear what was going on,' culminating in Craft's solicita-tion of Stallings virtually under Austin's nose. As theAntellcase teaches, the smallness of the plant alone does not makethe case for General Counsel, but is a factor which counts inthe balance when all the other circumstances (such as unionanimus, reasonableness of the assigned ground for dischargeviewed in the light of past practice, etc.) are examined.Particularly in Craft's case, the circumstances attendingthe discharge tend to discredit the explanation proffered bythe Company. Undoubtedly Craft was not doing well on thetowmotor. But there is no convincing reason for terminatinghis services abruptly on a Tuesday afternoon because of thatfact. Others had been tried and found wanting in that job, andhad been returned to other work. The reason assigned fortreating Craft differently is that he had expressed a need toearn more. Yet on the day of his discharge he appeared readyenough to return to one of his former jobs. Also, only a fewdays before when Craft asked for a restoration of a wage cut,Austin said merely that he had not spoken to Elzemeyerabout it, but gave no hint that Craft's job was in jeopardy. TheCompany points to nothing on Craft's last day of work whichwould explain why he was terminated in midafternoon, on aTuesday, rather than being transferred to other work or atleast continued to the end of the pay period. In short, uponconsidering all the circumstances, I find that Craft's unionactivity was a motivating factor in his discharge.In Lee's case, unlike Craft's, the Company can and doespoint to a specific event which it urges led to his precipitatedischarge. Certainly Lee's union activity did not require thatthe Company suffer repeated breakage of its machinery. Buthere again analysis shows the Company to have acted inunusual haste. Apparently breakage of the gear in questionwas not entirely unexpected by the manufacturer, who fore-handedly supplied a replacement gear. All the manufacturer'srepresentative said, on being informed of the breakage, wasthat the Company "might take a pretty good look at how [itwas] handling the situation." Acting on this observation fromthe mechanic, who had not examined the machine after thegear broke and who never talked to Lee about it, the Com-pany immediately discharged Lee without any further in-quiry and without ascertaining his version of the problem. IfLee's case stood alone, the evidence might be insufficient toraise more than a suspicion that the connection between hisunion activity and his discharge a day later was more thancoincidental. But in the light of the finding as to Craft, itseems reasonable to infer that Lee, whose role in the unionmovement was even more prominent than Craft's, was, likeCraft, the victim of the Company's hostility to the Union. Cf.Terry Industries of Virginia, Inc.,167 NLRB 872, 876, enfd.403 F.2d 633 (C.A. 4, 1968), cert. denied 394 U.S. 918.THE REMEDYI shall recommend that the Company cease and desist fromits unfair labor practices and that it offer to reinstate Craftand Lee with backpay computed in accordance with the for-mulas set forth in FW. Woolworth Company,90 N .RB 289,andIsis Plumbing & Heating Co.,138 NLRB 716. The recorddiscloses that Craft at the time of his discharge was being paidat the rate he had earned on the corrugator rather than at thetowmotor rate and that he was not a satisfactory towmotoroperator. The order requiring reinstatement will thereforerequire only that he be reinstated to a job bearing a rate ofpay comparable to that being paid for the job on the corruga-tor.Upon the foregoing findings of fact, conclusions of law, andthe entire-record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:'ORDERThe Respondent, Midland Container Corp., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Printing Specialties andPaper Products, Local 409, AFL-CIO, or any other otherlabor organization, by discharging or in any other mannerdiscriminating against employees in regard to their hire ortenure of employemnt or any terms or conditions of employ-ment.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rightsunder Section 7 of the Act.2.Take the following affirmative action necessary to effec-tuate the policies of the Act:(a) Offer immediate and full reinstatement to Stanley Leeand James Craft to their former jobs, or, if these jobs nolonger exist, to substantially equivalent jobs, without preju-dice to their seniority or other rights and privileges, and makethem whole for any loss of pay suffered by reason of theirdischarge or refusal of reinstatement, all in the manner setforth in the section of this decision entitled "The Remedy."(b)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application after dis-charge from the Armed Forces, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(d) Post at its plant at St. Louis, Missouri, copies of theattached notice marked "Appendix."' Copies of said notice,on forms provided by the Regional Director for Region 14,after being duly signed by the Respondent's representative,CONCLUSIONS OF LAWThe Company,by discharging Stanley Lee and James Craftbecause of their union activity,engaged in unfair labor prac-ticesaffecting commerce within the meaning of Section8(a)(3) and(1) and Section 2(6) and(7) of the Act.'Austin testified that he made continual rounds of the plant.Cf.MaryChess,Inc.,145 NLRB 1200, 1204,and cases there cited at In. 3.'In the event no exceptions are filed asprovidedby Section102.46 ofthe Rules and Regulationsof the National LaborRelations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations,be adoptedby theBoard andbecome its findings, conclusions,and order,and all objections thereto shallbe deemed waived for all purposes.'In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATESCOURT OF APPEALS ENFORCING AN ORDER OF THE NA-TIONAL LABOR RELATIONS BOARD." MIDLAND CONTAINER CORP.shall be posted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 14, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.6'In event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read "Notifythe Regional Director for Region 14, in writing, within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer reemployment to Stanley Lee andJames Craft and WE WILL pay them for losses they suff-ered as a result of our having discharged them in Sep-tember 1970.WE WILL not discharge or otherwise discriminateagainst any employee because of his activity on behalf of331Printing Specialties and Paper ProductsLocal 409,AFL-CIO.WE WILLnot in any like or related manner interferewith,restrain,or coerce employees in the exercise oftheir right to join or assist that Union or any other union.MIDLANDCONTAINER CORP.(Employer)DatedBy(Representative)(Title)WE WILL notify immediately the above-named in-dividuals, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act.Thisis anofficial notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 210North 12th Boulevard, Room 448, St. Louis, Missouri 63101,Telephone 314-622-4167.